Title: From George Washington to Benjamin Lincoln, 24 February 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir,
                            Head Quarters 24th february 83
                        
                        When you passed the Army in December I believe you was fully impressed with the necessity of furnishing at
                            least one pair of wollen Overalls⅌ man—the necessity is daily encreasing, for the building of the Hutts has almost
                            entirely destroyed their last Years breeches—I must therefore again take the liberty to urge in the strongest terms that a
                            supply of this Article may be Sent on as soon as possible—The Officers are making every possible exertion to put the old
                            Cloathing into as good a state as it will admit—to give it a tolerably decent appearance—The Scarlet Cloth for facings
                            &c. will be wanted.
                        I have Repeatedly pressed the Sending on a farther Supply of Shirts—so as to compleat each Man to two a
                            principle of oeconomy (if there was no other consideration) would induce this—for without a Change, the one Shirt will
                            soon be Rotted off their backs.
                        You mentioned when here that you would furnish me with a Return of the Ordnance Stores on hand in the several
                            Magazines of the United States I wish to Remind you of this. With very great Regard I am Dr Sir &c.
                        
                            P.S. Your Letter of the 19 inclosing the contracts is Received.
                        
                    